DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks page 4 first paragraph to page 5 first paragraph, filed 26 September 2019, with respect to claims 1-11 have been fully considered and are persuasive.  The rejection of claims 1-11 has been withdrawn. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 identifies the uniquely distinct feature of an earphone body mounted on a human ear, the concha contact surface is configured to face a concha of the human ear, the sound outlet tube is configured to insert into an auditory canal of the human ear, the convex positioning portion is configured to fit within a cavum of the human ear, and the laid slot is configured to fit within a crux helix of the human ear in combination with all the disclosed limitations of claim 1.
The closest prior art, Dahl (US 8989418B2) discloses a wireless earphone comprising: an earphone body having a concha contact surface; a sound outlet portion; a. convex, positioning portion protruding from the concha contact surface; and a notch on the concha contact surface and adjacent to the convex positioning portion, when the earphone body is mounted on a human ear, the concha contact surface is configured to face a concha of the human ear, the sound outlet portion is configured to insert into an auditory canal of the human ear but fails to teach the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        13 March 2021